OFFICE OF, THE ATTORNEY GENERAL OF TEXAS
                    AUSTIN




                                 6in art out the
pertiaent   parta
                                UP an rpplioa-
                                 oorpomtion to
                                 naslwr1tsr.*, In-
                         a ahartar ior the pur-
                         le 1304b, 2. c.. 3..
.   .




        Bon. Claudo A. William,        Pago 8


                    “It io the oplnlon of thin _ofiioo
                                                  -     that
              should we grant thl8 ohartar and TholPaOS.
              Falvoy agrees to pay to the OOrpOratlOn a
               oroontago of hi8 oommi~sion that ho would
              Ppso iaoto forioit   hio right to lot a8 the
              Agent ot anlnouranoo ocfapany and the Toxoa
              Stat. IA?. Insuranoo Company would bo oubjoot
              to having it8 right to do buoin080 forfoitod
              and if either one or both of thoro thing8
              ooourrod, tho interest   in the truot ootato
              horolnabaro roforrod t0 would br ronderod
              worthies..
                    Ylf Vhomos 8. Falroy agrees, by oontraot,
              to pay to tho proposed oorporation  the diri-
              denda, whloh would othormloe go to tho unit
              holder8 In tho hurt Eatato, would owh aot
              ;;o& violution   of Artiolo 8064, R. c. S.,
                    I

                    Artiolo   SO61, Rovired     Oivll   Statutes   of Toxaa,
        19E?5, roads t

                      *No oorporetlon   or stock oanponp ohall
              be lloansod or grontod a oortitloato           o? au-
              thorlty    08 the agent or reproaantativo        of any
              life in6uronoo company In mlloitlng,            rolling
              or In any manuor plaolng llfo        inauranoo poll-
              oirr or oontroots in tho State.         No llfo ln-
              ouronoo aonpany shall bo granted 0 oortlfloato
              of authority     to trandaot buolness in this
              Stats, which has or lo bound by any valid sub-
              sisting    oontraot with any other oorporatlon,
              by virtue     of whioh euoh other oorpontlon          is
              sntitlod     to roooivo, dlrootlr    or lndireotly,
              any poroantago     or portion of the premium or
              other inoomo BI ruoh life lnuur no8 oompan
                           ori&{    No poroon shale be grantog
              a oort
              for   Y t Poat8 of authority      a8 the gent of any
              lif t’Mwa~
              pa                 S~MtYB         8W’t    iinto  ““ii P@;
                                                          on ml0
                nouronoa oompaw, by virtue of whloh ouoh other
              OCRoration is ontitlod        to rooelvo,    dlroetly    or
              lnd Prootly,    arq ocsnponoation oarnod by him a8
              agent ior ruoh llfr inmranoo ocmpany, or aunt
              poroontago or pcrtion thorooi for any period.9
                                                                       95
Hon. Claude A. Wllliama,     Pa@ 3


           The above artlols was taken f-ran Senate El11
E91, Goneral  Law8 of ?0Xf18 1909, pago 192, whloh bill
was 6 let&hy moaeuro prov i ding for the lnoorporotlon,
ra@atlon    and su~ervVilon of life, aoolUon8 and health
oag0niea.

               ft appears from lnto&atlon        furnished this
office     thr:t the Texas State ?futual fife Insuranoe Company,
after its organization,          entered into a aontraot with Dr.
Thou. 5. Falvop during the year 1934, by the term of
whhioh Dr. Fslvey was &vm a twenty-pear              general ngonoy
oantraot:      that Thereafter,      tha Texas State Life Insuranoo
Company was toned and tho lncurenoe of Texas State kutual
life Insuranoo Cemmny was relnaured by suoh new company
and by approprlato        aatlon the Falv’oy oontraot beoame an
obligation       or ths Texaas Stats Life Xnsuranoe Company.
fn the Interim, Dr. Palvep oreatsd a “trust aetate” and
8016 woe.rtlfloater       or interest    in and to Taxas State Life
~ndorzrrltors~.        The certificate    80 sold had as their
l;la~;i;;l     basla a one-half interest      in and to ths Falvey
             .
             ft 1s urged by tho sttoxney for the propsod
oorporatlon,    tbo "~4xas State Llro Underwriters,         no.”
that "at no time and under no oondltlon is the general
agenoy oontraot to bs transferred        or delivered   to the
n4w ooqoratlon,      this being a ooatraot held independently
by Dr. lalveyW.      Eow OM it ba urg6d that auoh contract
In being held lndepondontly        by Dr. Falvop when he ha8
issued certiffoatce      or Intereat   baaed upon one-halt     of
thb lnoomo provided by suoh contraot to variow            and sundry
persona who now propose to ~44 suoh eertlilortes           a? lntsr-
sat in peymont of @hares of atook in a neu oorporatlon?
Can It be urged that Oh4 now aorporatlon,         by virtue of
the ownership OS tho oertltloator        of lntoreot  In and
antler ouoh Falvep oontraot will not be "rntltled          to ra-
oelve, dlrootly     or lndirsotly,    any oomynratlon     earned
by him es agent for euch lif4 ineuranoe oonpan;lR?
           It 1s the opinion oi thlr dopartmnnt that the
now oorparatlon,  If ohartorod, would be entitled  lndlroot-
ly to rooelvo a portion of the oomponeatlon provided br
the Palvey oontraot In vloletion   ot Artlolo 5064, aupra.
           !Prustlng that thlo   satl8faotirilg    answer8
your lnqulry, we are
                                    Very truly    your8




LArAW